257 F.2d 814
Harold W. HINSON, Appellant,v.James P. MITCHELL, Secretary of Labor, United States Department of Labor.
No. 16055.
United States Court of Appeals Eighth Circuit.
August 11, 1958.

Appeal from the United States District Court for the Western District of Missouri.
Joseph N. Miniace, Kansas City, Mo., for appellant.
Harper Barnes, Regional Atty., U. S. Department of Labor, and Rex L. Culley, Atty., U. S. Department of Labor, Kansas City, Mo., for appellee.
PER CURIAM.


1
Appeal from District Court dismissed, on dismissal of appeal filed by appellant.